UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7218



GREGORY D. GRAVES,

                                                Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-03-255-7)


Submitted:   October 9, 2003                 Decided:   October 21, 2003


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory D. Graves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory D. Graves seeks to appeal the district court’s order

dismissing as untimely his petition under 28 U.S.C. § 2254 (2000).

An appeal may not be taken from the final order in a § 2254

petition unless a circuit justice or judge issues a certificate of

appealability.    28 U.S.C. § 2253(c)(1) (2000).         A certificate of

appealability will not issue for claims addressed by a district

court   absent    “a   substantial     showing    of   the   denial    of   a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322,            ,

123 S. Ct. 1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied,

534 U.S. 941 (2001). We have independently reviewed the record and

conclude   that   Graves   has   not     made    the   requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   DISMISSED


                                     2